     Case 1:21-mj-00014-HBB Document 3 Filed 01/15/21 Page 1 of 6 PageID #: 11

                                                                                                                       ,::::.
                                                                                                                  J4rv,~sl        !---.. a::::,....
                                                                                                                                J.   "'ti'(:)
A098(Rev.12/ll)AppearanceBond                                                                                              J4!{ l5       , Cl,_~~I{
                                                                  O.s          lb21
                                    UNITED STATES DISTRICT COURT WEsr~DirR,cr C
                                                for the               • ~Sr, kENOUJ?r
                                                    Western District of Kentucky                                                        ruCl(y
                  United States of America                             )
                               v.                                      )
                                                                       )        Case No. 1:21MJ-14-HBB
                    ROBERT L. BAUER
                                                                       )
                            Defendant                                  )

                                                         APPEARANCE BOND

                                                        Defendant's Agr.eement
I,         PvA,.ri L.    ~ttL\tf'                               (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited ifI fail:
             ( X ) to appear for court proceedings;
             ( X ) if convicted, to surrender to serve a sentence that the court may impose; or
             ( X )       to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                               TypeofBond
(    ) (I) This is a personal recognizance bond.

( X ) (2) This is an unsecured bond of$ -25,000.00
                                          ~----------
(    ) (3) This is a secured bond of$ _ _ _ _ _ _ _ _ _ _ , secured by:

       (      ) (a) $ _ _ _ _ _ _ _ _ , in cash deposited with the court.

       (      ) (b) the agreement ofthe defendant and each surety to forfeit the following cash or other property
                (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan -and attach proof of
                ownership and value) :



                If this bond is secured by real property, documents to protect the secured interest may be filed of record.

       (     ) (c) a bail bond with a solvent surety (attach a copy ofthe bail bond, or describe it and identify the surety):




                                                  Forfeiture or Release of the Bond

Forfeiture ofthe Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States; including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
    Case 1:21-mj-00014-HBB Document 3 Filed 01/15/21 Page 2 of 6 PageID #: 12




                                                                                                                               Page2

AO 98 (Rev. 12/1I) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (I) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                           Declarations

Ownership of the Property. I, the defendant- and each surety- declare under penalty of perjury that:

         (I)        all owners of the property securing this appearance bond are included on the bond;
         (2)        the property is not subject to claims, except as described above; and
         (3 )       I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                    while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant - and each surety - declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)


Date:
                                                                                         Defendant ·s signature




                Surety/property owner - printed name                           Sw·etylproperty owner - signatw·e and date




                Surety/property owner - printed name                           Surety/property owner- signature and date




                Surety/property owner - printed name                           Surety/property owner - signature and date




Date:


Approved.

Date:    ,torlz,
          ~     I
                                                                                           Judge 's signature
      Case 1:21-mj-00014-HBB Document 3 Filed 01/15/21 Page 3 of 6 PageID #: 13




AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                   Page I of   4   Pages



                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Western District of Kentucky


                    United States of America                             )
                                  V.                                     )
                       ROB~RT L. BAUER                                   )       Case No. 1:21 MJ-14-HBB
                                                                         )
                              Defendant
                                                                         )

                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

{l)    The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection ofaDNA sample ifit is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

       The defendant must appear at:              U.S. District Court, District of Columbia
                                                                                          Place
       DIAL IN TO ZOOM LINK FOR APPEARANCE BEFORE MAGISTRATE JUDGE FARUQUI

       on                                                           1/21/2021 1:00 pm
                                                                       Date and Time

       If blank, defendant will be notified ofnext appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
           Case 1:21-mj-00014-HBB Document 3 Filed 01/15/21 Page 4 of 6 PageID #: 14




AO 199B· (Rev. 12/1 !) Additi,;mal Conditions of Release                                                                              Page _2_ of   £   Pages


                                                    ADDITIONAL CONDITIONS OF RELEASE
          IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( D)       (6)
            The defendant is placed in the custody of:
            Person or organization
            Address (only ifabove is an organization)
            City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                      Tel. N o . - - - , - - - - - - - - - -
who agrees to (a) supervise the defendant, (b) use eyery effort to assure the defend.a nt's appearance at all court. proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is ilo longer in the .custodian' s custody.

                                                                          Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                      Custodian                                     Date
( IZI )     (7) The defendant must:
          (0) (a) submit to sµpervision by and report for supervision to the
                     telephone number        _ _ _ _ _ _ , ·no later than
          ( D) (b) continue or actively seek employment.
          (D ) (c) continue or start an education program.
          (D ) (d) sun:ender any passport.to:
          (D.) ( e) not obtain a passport or other international travel document.
          ( D ) (f) .abide by the following restrictions on personal association, residence, or travel:
          (D )    (g) avoid all contact, directly or indirectly, ,viih any person who is or may be a victim or witness in the investigation or prosecution,
                       including:
          (D )    (h) get medical ot psychiatric treatment:
          ( D)    (i) return to cust9dy each _ __ _ _ at _ _ _ o'clock after' being released at _ _ _ _ _ o'clock for employment, schooling,
                       or ihe following purposes:
          (D )    (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                       necessary.
          (D )   (k) not possess a fireanil, destructive device, or other weapon.
          (D )    (I) not use alcohol ( D ) at all ( D ) excessively.
          (D )   (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                       medical practitioner.
          (D )   (n) submit to testing for a prohibited substance if required by the pretrial ·services office or supervising officer, Testing may be. used with
                      random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                      prohibited suJ:,stance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                      of prohibited·substance screening or testing.
          (D )   (o) participate in !I-program of inpatient or outpatient substance abuse therapy and counseling if directi;d by the pretrial services office or
                      supervising officer.
          (D )   (p) This fol'IJl oflocation monitoring shall be utilized to monitor the following restriction on the defendant' s movement in the community as
                      well as other court-imposed conditions of release.
                      ( D ) (i} Curfew. You are restricted to your residence every day from                  to       or as directed by the supervising officer.
                      ( D ) (ii) li.ome Detention. You are restricted to your residence at all times \:XCept for employment; education; religious services;
                                   rtiedicai, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                   activities as pre-approved by the supervising officer,
                      ( D ) (iii) Home Incarceration. You are restricted to your residence at all times except for medical necessities and court appearances
                                   or other activities specific,illy approved by the Court.
          ( D)   (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                      requirements and instructions provided.
                      (D ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                             supervising officer.
                      ( D ) You must comply with the technology requirements and the form of Location Monitoring as indicated below.
                      (D ) Location Monitoring Equipment To Be Used:
                             (0) Location monitoring technology at the discretion of the officer
                             (0) Radio Frequency (RF) Monitoring
                             (0) Active GPS Monitoring
                             (0) Voice Recognition
       (D )       (r) report as soon as possible, to the pretrial services office <>r supervising officer, every contact with law enforcement personnel, including
                      arrests, questioning, or traffic stops.
       (D )      (s) The defendant shall contribute to the United States Probation Office's cost of services rendered based upon his/her ability to pay as
                      reflected in his/her monthly cash flow as it relates to the court-approved sliding scale fee.
 Case 1:21-mj-00014-HBB Document 3 Filed 01/15/21 Page 5 of 6 PageID #: 15




( x ) (t) Shall not enter any State or Federal Capitol grounds.



( x ) (u) Shall not attend or participate in any public protest or rally



    ) (v) - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
    Case 1:21-mj-00014-HBB Document 3 Filed 01/15/21 Page 6 of 6 PageID #: 16




AO 199C (Rev. 09108) Advice of Penalties                                                                     Page     4     of     4    Pages

                                           ADVICE OF PENAL TIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVJSED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine. or both.
       While on release. if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If. after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and add itional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years. or both:
       (4) a misdemeanor - you wi II be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
of release. to appear as d irected, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                          Bow lr'               a:::nt'sSigni< y
                                                                 "15                         Cityand State
                                               Directions to the United States Marshal

( ✓ ) The defendant is ORDERED released after processing.
(   ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
      has posted bond and/or complied with all other conditions for release. If still in custody. the defendant must be produced before
      the appropriate judge at the time and place specified.


Date:   - ~
          ,_,_,_
            )<t--+-=
                 /20#-
                     / _




                    DISTRIBUTION:      COURT    DEFENDANT        PRETRJAL SERVJCE       U.S. ATTORNEY        U.S. MARSHAL
